
	
		II
		111th CONGRESS
		2d Session
		S. 3645
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2010
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To direct the Secretary of Education to
		  establish and administer an awards program recognizing excellence exhibited by
		  public school system employees providing services to students in
		  pre-kindergarten through higher education.
	
	
		1.Definitions and
			 findings
			(a)Definitions
				(1)Classified
			 school employeeIn this Act,
			 the term classified school employee means an employee working in
			 any grade from pre-kindergarten through higher education, in any of the
			 following nine occupational specialities:
					(A)Paraprofessionals.
					(B)Clerical and
			 administrative services.
					(C)Transportation
			 services.
					(D)Food and
			 nutrition services.
					(E)Custodial and
			 maintenance services.
					(F)Security
			 services.
					(G)Health and
			 student services.
					(H)Technical
			 services.
					(I)Skilled
			 trades.
					(2)Other
			 definitionsThe terms used in this Act have the meaning given the
			 terms in section 9101 of the Elementary and Secondary Education Act 1965 (20
			 U.S.C. 7801).
				(b)FindingsThe
			 Congress finds as follows:
				(1)Classified school
			 employees provide valuable service to public schools in the United
			 States.
				(2)Classified school
			 employees provide essential services, such as transportation, facilities
			 maintenance and operations, food service, safety, and health care.
				(3)Classified school
			 employees play a vital role in providing for the welfare and safety of
			 students.
				(4)Classified school
			 employees strive for excellence in all areas of service to the education
			 community.
				(5)Exemplary
			 classified school employees should be recognized for their outstanding
			 contributions to quality education in the United States.
				2.Recognition
			 program established
			(a)In
			 generalThe Secretary of
			 Education shall establish and administer a national recognition program to be
			 known as the National Classified School Employees of the Year
			 Awards. The purpose of the program shall be to recognize and promote the
			 commitment and excellence exhibited by employees within certain occupational
			 specialties in public schools who provide exemplary service to students in
			 pre-kindergarten through higher education.
			(b)Occupational
			 specialties
				(1)In
			 generalThe occupational specialties referred to in subsection
			 (a) are the following:
					(A)Paraprofessionals.
					(B)Clerical and
			 administrative services.
					(C)Transportation
			 services.
					(D)Food and nutrition
			 services.
					(E)Custodial and
			 maintenance services.
					(F)Security
			 services.
					(G)Health and student
			 services.
					(H)Technical
			 services.
					(I)Skilled
			 trades.
					(2)Number of
			 awardsPrior to March 31 of each year (beginning with the second
			 calendar year that begins after the date of the enactment of this Act), the
			 Secretary shall select an employee from each occupational specialty described
			 in paragraph (1) to receive an award under the recognition program.
				(c)Selection
			 process
				(1)Nomination
			 process
					(A)In
			 generalNot later than
			 November 1 of each year (beginning with the first calendar year that begins
			 after the date of the enactment of this Act), the Secretary shall solicit
			 nominations from each occupational specialty described in subsection (b)(1)
			 from the chief State school officer of each State.
					(B)Nomination
			 submissionsIn order for
			 individuals in a State to be eligible to receive recognition under this
			 section, the chief State school officer of the State shall consider nominations
			 submitted by the following:
						(i)Local educational
			 agencies.
						(ii)School
			 administrators.
						(iii)Professional
			 associations.
						(iv)Labor
			 unions.
						(v)Any
			 other group determined appropriate by the Secretary.
						(2)DemonstrationEach
			 chief State school officer of a State who desires individuals in the State to
			 receive recognition under this section shall submit the nominations described
			 in paragraph (1) to the Secretary in such manner as the Secretary may require.
			 Each such nomination shall contain, at a minimum, demonstrations of excellence
			 in the following areas:
					(A)Work
			 performance.
					(B)School and
			 community involvement.
					(C)Leadership and
			 commitment.
					(D)Local
			 support.
					(E)Enhancement of
			 classified school employees’ image in the community and schools.
					(F)Any other area of
			 superior performance, such as health and safety promotion or efficient use of
			 energy or other resources.
					(3)SelectionThe
			 Secretary shall develop uniform national guidelines for evaluating nominations
			 submitted under paragraph (2) in order to select the most deserving nominees
			 based on the demonstrations made in the areas described in such
			 paragraph.
				
